DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed May 2, 2022 (hereafter the “5/2 Reply”) has been entered. 
Claims 1-20 remain pending, with Claims 13-20 are withdrawn from consideration as directed to non-elected inventions.

Claims 1 and 10-11 have been amended.  It is noted that the amendment to Claim 11 includes insertion of the words “the adaptor domain” without underlining to indicate it as inserted text.  

Specification
In light of the Substitute Specification filed May 2, 2022, the previous objection to the disclosure because of informalities has been withdrawn.   

Claim Objections - Withdrawn
In light of claim amendments, the previous objection to Claims 10-11 because of informalities has been withdrawn.  

Claim Interpretation
The following regarding Claim 1 were noted in the previous Office Action.

Claim 1 recites “combining [ ] into a reaction mixture under conditions sufficient to produce a complex [ ] in a template switching reaction” (emphasis added; see lines 4 to the end of the claim), and the broadest reasonable interpretation of the claim requires embodiments of the “template switching reaction” to include use of a polymerase (such as a reverse transcriptase or “RT”)  that 
“uses a first nucleic acid strand as a template for polymerization, and then switches to the 3’ end of a second template nucleic acid strand to continue the same polymerization reaction” (see col. 6, lines 48-52 of US Patent No. 9,410,173 B2)

based upon the instant specification on page 14, lines 24-26, which incorporates US Patent No. 9,410,173 B2 by reference in its entirety with respect to “[m]ethods and reagents related to template switching”.  
Thus the broadest reasonable interpretation of the claim does not include a method with use of a polymerase, even an RT, to extend a primer with use of the coupled target nucleic acid as a template followed by use of a different polymerase activity to produce a complementary second strand.
Further to the above, the requirement for “a template switching reaction” in Claim 1 necessarily requires some extension of the “template switch oligonucleotide [primer] hybridized to a single product nucleic acid” as recited in Claim 1 (see lines 12-13).  

Claim 1 also recites “coupling an adaptor to a 3’-end of a target nucleic acid” (emphasis added) where the underlined phrase is not defined in the instant specification, which has a “Definitions” section on pages 5-8.  
Thus the broadest reasonable interpretation and plain meaning of the underlined phrase is that a pre-existing “adaptor” is used in the “coupling”.  This is consistent with the descriptions of “an adaptor of known sequence is ligated” and “the previously independent adaptor” in the instant specification (see pg 12, line 20, to pg 13, line 3).  
And in the interest of clarity, it is noted that the phrase is not interpreted as encompassing the addition of nucleotides to form an adaptor at “a 3’-end of a target nucleic acid”, such as by a template independent polymerase activity.  

And Claim 1 recites “coupling an adaptor to a 3’-end of a target nucleic acid” (emphasis added) where the underlined term “can be single-stranded or double-stranded and can include DNA, RNA or both” (see pg 20, lines 3-4 of the instant specification).  
Thus, the method of Claim 1 includes embodiments with “coupling an adaptor to a 3’-end of a [double-stranded] target nucleic acid” molecule, where the broadest reasonable interpretation of “coupling an adaptor to a 3’-end of a target nucleic acid” includes “coupling” to the 3’-end of each of the two strands.  Claim 1 includes embodiments wherein the “coupling” is not specific to one strand of a double-stranded molecule (i.e. is not strand specific).  

Claim Rejections - 35 USC § 112 -Withdrawn 
In light of amendments to the claim, the previous rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn. 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2015/0111789 A1, published 23 April 2015; of record via PTO-892 of 12 October 2021) in view of Larson et al. (US 10,144,962 B2, published 5 December 2018, effectively filed 30 June 2016 based on U.S. Provisional Application 62/357,281) as evidenced by Larson et al. ("A comprehensive characterization of the cell-free transcriptome reveals tissue- and subtype-specific biomarkers for cancer detection.” Nat Commun 12, 2357 (2021). https://doi.org/10.1038/s41467-021-22444-1; hereafter “Larson et al. 2021”).  
References to Larson et al. will include citing of content from U.S. Provisional Application 62/357,281, which will be referred to as the ‘281 application.  
As an initial matter, Betts et al. and Larson et al. ‘962 are both directed to the use of target RNA molecules in reverse transcription (cDNA synthesis) and library construction as a common field of endeavor.  
Regarding Claims 1-3 and 9-12, Betts et al. teach a method comprising: 
coupling an adaptor to a 3'-end of a target nucleic acid to form an adaptor-coupled target nucleic acid comprising an adaptor domain and a target nucleic acid domain (see pg 4, ¶0032:  “[o]ther approaches for adding nucleotides to a precursor RNA include ligation-based strategies, where an RNA ligase (e.g., T4 RNA ligase) catalyzes the covalent joining of a defined sequence to an end (e.g., the 3' end) of the precursor RNA to produce the template RNA”, underlining added, to produce a “template RNA 102” in Figure 1 and pg 8, ¶0060);
combining the coupled target nucleic acid (see “template RNA 102” in Figure 1 and ¶0060); a primer comprising a 3' domain that hybridizes to at least a portion of the adaptor domain (see “primer 108“ in Figure 1 and ¶0060); a template switch oligonucleotide (see “Template switch oligonucleotide 106” in Figure 1 and ¶0060); a polymerase (see “polymerase 104” in Figure 1 and ¶0060); and dNTPs into a reaction mixture under conditions sufficient to produce a complex (see “First strand synthesis” in Figure 1 and ¶0061), 
comprising the coupled target nucleic acid and the template switch oligonucleotide each hybridized to a single product nucleic acid polymerized from the dNTPs in a template switching reaction (see upper and lower strands after “Terminal transferase activity” and “106”, respectively, in Figure 1, middle, after second downward arrow.
The “defined sequence” added to the 3’ end of target RNA molecules corresponds to an adaptor of Claim 1, and the “precursor RNA” of Betts et al. is “a target nucleic acid” of Claim 1. 
More specifically regarding Claim 2, Betts et al. teach a target nucleic acid that is a small target nucleic acid of 100 nucleotides or less in length; or a large target nucleic acid of 150 nucleotides or greater in length (see pg 3, ¶0027:  “[t]he template (target) ribonucleic acid (RNA) may be a polymer of any length composed of ribonucleotides, e.g., 10 bases [ ], 20 bases [ ], 50 bases [ ], 100 bases [ ], 500 bases or longer, 1000 bases or longer, 2000 bases or longer, 3000 bases or longer, 4000 bases or longer, 5000 bases or longer”), present in a mixture (see pg 3, ¶0028:  “the RNA sample that includes the template RNA is isolated from 2, 3, 4, 5, 6, 7, 8, 9, 10 or more, 20 or more, 50 or more, 100 or more, or 500 or more cells”).
More specifically regarding Claim 3, Betts et al. teach the target nucleic acid is a polyadenylated nucleic acid or a non-polyadenylated nucleic acid in a mixture comprising both (see e.g. pg 4, ¶0032:  “producing the [target] template RNA may include adding nucleotides to an end of the precursor RNA [where] the precursor RNA is a non-polyadenylated RNA (e.g., a microRNA, small RNA, or the like), and producing the template RNA includes adenylating (e.g., polyadenylating) the precursor RNA”). 
More specifically regarding Claim 9, Betts et al. teach use of an RNA-dependent DNA polymerase having terminal transferase activity (see pg 4, ¶0035:  “the polymerase is an MMLV reverse transcriptase (MMLV RT). MMLV RT incorporates additional nucleotides (predominantly dCTP, e.g., three dCTPs) at the 3' end of the nascent DNA strand”).  
More specifically regarding Claims 10 and 11, Betts et al. teach amplifying of their first strand primer extension product with a first amplification primer comprising a portion of their primer 108 “A” and a second amplification primer comprising a portion of their template switch oligonucleotide 106 “B” (see e.g. Fig. 1, bottom; and pgs 8-9, ¶0063:  “the nucleic acid is amplified using primers having adapter constructs C and D (e.g., present in a non-hybridizing 5′ region of the primers) which provide the remaining sequencing platform nucleic acid domains. The amplicons include adapter constructs A/A′ and C/C′ at one end and adapter constructs B/B′ and D/D′ at the opposite end”; and ¶0064:  “[a]ccording to certain embodiments, the single product nucleic acid is PCR amplified prior to sequencing on the sequencing platform”; and ¶0066).  
More specifically regarding Claim 12, Betts et al. teach a barcode domain in the primer extended in their “First strand synthesis” (see e.g. Fig. 1, domain 112 in primer 108; and pg 8, ¶0060:  “second domain 112 includes sequencing platform adapter construct A having one or more sequencing platform nucleic acid domains (e.g., a domain that specifically binds to a surface-attached sequencing platform oligonucleotide, a sequencing primer binding domain, a barcode domain, a barcode sequencing primer binding domain, a molecular identification domain, and combinations thereof”, underlining added).  
Despite teaching “an RNA ligase (e.g., T4 RNA ligase) catalyzes the covalent joining of a defined sequence to an end (e.g., the 3' end) of the precursor RNA to produce the template RNA” (emphasis added) as described above, Betts et al. do not refer to the “defined sequence” as an adaptor.  
The teachings of Larson et al. include Figure 3 of the ‘281 application as follows:

    PNG
    media_image1.png
    833
    523
    media_image1.png
    Greyscale

which is described as illustrating “a flow diagram of an example of a method of preparing a cell-free nucleic acid library using single strand RNA (ssRNA) ligation to tag cfRNA in a cell-free nucleic acid sample” (see pg 1 of the ‘281 application).  
Larson et al. also teach Figures 4A and 4B of the ‘962 patent and the ‘281 application, which “show pictorially the steps of the method of Figure 3” (see pg 1 of the ‘281 application).  More specifically, and relevant to Claim 1, Larson et al. teach a method comprising: 
coupling an adaptor to a 3'-end of a target nucleic acid to form an adaptor-coupled target nucleic acid comprising an adaptor domain and a target nucleic acid domain (see above Fig. 3, step 325).
This is also shown in Fig. 4A, steps 325 and 410 of the ‘962 patent and the ‘281 application, as follows:

    PNG
    media_image2.png
    517
    666
    media_image2.png
    Greyscale

which is described on pg 5, 4th ¶ of the ‘281 application as follows:  
“[i]n a step 325, a universal ligation adapter is ligated onto the 3'end of the cfRNA using an RNA ligase (e.g., T4 RNA ligase). The universal ligation adapter includes a barcode sequence and a universal primer sequence. The universal ligation adapter may also include a unique molecular identifier (UMI) which can be used to reduce error introduced by amplification, library preparation, and sequencing” (underlining added); 
and on pg 6, 3rd full ¶ of the ‘281 application:  
“[i]n step 325, a universal ligation adapter 425 is ligated onto the 3' OH of cfRNA 420. Universal ligation adapter 425 includes a 5' adenyl group (rApp), a barcode region 430, and a universal primer region 435. Universal ligation adapter 425 is ligated onto the 3' end of cfRNA 420 using an RNA ligase (e.g., T4 RNA ligase) to yield a population of cfRNA molecules 440 that include barcode region 430 and universal primer region 435” (underlining added).  
Larson et al. further teach use of a primer 435a that is complementary to “universal primer region 435” as quoted above and used for primer extension as shown in Fig. 4B, step 330, of the ‘962 patent and the  ‘281 application:

    PNG
    media_image3.png
    504
    725
    media_image3.png
    Greyscale

And Fig. 5A of the ‘962 patent and the ‘281 application shows alternative configurations of a universal ligation adapter that can be used in the ligation and reverse transcription steps of Figure 4B” (see pg 1, lower half).  
Additionally regarding “a reaction mixture” in Claim 1, Larson et al. teach their “cell-free nucleic acid sample 410” (see Figs. 4A and 4B as well as pg 6, lines 1-6, of the ‘281 application) in which the steps of their method occur.  And relevant to Claim 3, Larson et al. teach the target nucleic acid is a polyadenylated nucleic acid or a non-polyadenylated nucleic acid in a mixture comprising both (see above description regarding use of “cfRNA”, i.e. cell-free RNA, in the ‘281 application), in light of Larson et al. 2021 providing evidence that cell-free RNA contains 2% messenger RNA and 93% ribosomal RNA (see pg 3, Fig. 1a), and messenger RNA includes polyadenylated RNA and ribosomal RNA includes non-polyadenylated RNA. 
Thus regarding Claims 1-3 and 9-12, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al. by using, as their “defined sequence” that is ligated to the 3’ end of a target RNA by RNA ligase, an adaptor of Larson et al. along with the cognate primer (i.e. “435a” as described above) with the reasonable expectation of successfully performing the method of Betts et al. with the more clearly described adaptor of Larson et al. without surprising or unexpected results.  
Additional motivation for the modification is provided by the detailed descriptions and illustrations of Larson et al. regarding their adaptor (and the complementary primer), which provide guidance and expectation of success to an artisan having ordinary skill.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple substitution of one known element (adaptor and complementary primer of Larson et al.) for another (“defined sequence” and cognate primer of Betts et al.) to obtain predictable results; and simple use of known techniques (of Larson et al.) to expand and improve the similar method (of Betts et al.) in the same way.  
Turning to Claim 4, Larson et al. teach fragmenting their target cfRNA and end-repairing the fragments to have a 3’-end -OH moiety for ligation to an adaptor (see ‘281 application, step 320 in Fig. 3 and pg 5, 3rd full ¶:
“an optional step 320, depending on the method used to fragment the cfRNA in step 315, the 3' ends of the fragmented cfRNA may be phosphorylated. The 3' ends of the fragmented cfRNA can be dephosphorylated using T4 polynucleotide kinase, thereby leaving a 3'-OH” (underlining added).  
They further describe the use of T4 polynucleotide kinase on page 6, 2nd full ¶, of the ‘281 application. 
Thus regarding Claim 4, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al. by performing it with target cfRNA samples, along with fragmenting and dephosphorylating using T4 polynucleotide kinase (all as taught by Larson et al.) with the reasonable expectation of successfully expanding the method to be used with more sample types and to produce libraries of cfRNAs and their fragments without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element (sample type and sample processing of Larson et al.) for another (of Betts et al.) to obtain predictable results; and simple use of known techniques (of Larson et al.) to expand and improve the similar method (of Betts et al.) in the same way.  
Turning to Claim 5, Larson et al. teach use of an adaptor with an adenylated 5’-end (see above description of “ligation adapter 425 includes a 5' adenyl group (rApp)”) and suggest a blocked 3’-end (see pgs 6-7, bridging ¶, of the ‘281 application:
Figure 5A shows “a universal ligation adapter 500 [ ] that can be used in steps 325 and 330 of Figure 4B.  Referring to Figure 5A, a universal ligation adapter 500 includes barcode region 430, universal primer region 435, an SBS primer region 510, and a P7 primer region 515. [ ] Because universal ligation adapter 500 includes SBS region 510 and P7 primer region 515, [ ] ligation of sequencing adapters (e.g., sequencing adapters 470) onto cfRNA/cDNA hybrid molecules 455 is not required. In this example, the ends of cfRNA/cDNA hybrid molecules 455 with universal ligation adapter 500 [ ] thereon are then blocked and a separate ligation step is then used to add sequencing adapters onto cfDNA”).  
Figure 5A is as follows:

    PNG
    media_image4.png
    184
    401
    media_image4.png
    Greyscale

Thus regarding Claim 5, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al. by pre-blocking their “defined sequence” (i.e. adaptor) at their 3’ ends, as suggested by Larson et al. ‘281, with the reasonable expectation of successfully improving the method by decreasing the occurrence of “adaptor-dimers” that may occur with the T4 RNA ligase used by Betts et al. without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (a pre-blocked adaptor suggested by Larson et al. ‘281) for another (adaptor with 3’-OH of Betts et al.) to obtain predictable results; and simple use of known techniques (of Larson et al. ‘281) to improve the similar method (of Betts et al.) in the same way.  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. and Larson et al. (both as cited above) as applied to Claims 1-5 and 9-12 above in view of Betts et al. ‘136 (US 9,719,136 B2, published 1 August 2017, effectively filed at least as of 10 December 2014).  
As an initial matter, Betts et al. and Betts et al. ‘136 are both directed to the use of template switching reactions with RNA target molecules as templates in cDNA synthesis and library construction as a common field of endeavor.  Additionally, all three documents are directed to the use of target RNA molecules in reverse transcription (cDNA synthesis) and library construction as a common field of endeavor.  
The teachings of Betts et al. and Larson et al. have been described above.  They do not teach the features of instant Claims 6-8.  
Regarding Claims 6-8, Betts et al. ‘136 teach a method for 
“generating a product nucleic acid derivative [that] includes producing the product nucleic acid, and degrading the template nucleic acid and the template switch oligonucleotide to generate a single-stranded product nucleic acid derivative. An example method according to this embodiment is schematically illustrated in FIG. 3. [ ] The product nucleic acid (which in this example includes a template RNA) is then treated with a nuclease to remove the template nucleic acid, and optionally, the template switch oligonucleotide. For example, when the template nucleic acid is a template RNA, the removal may be effected using a ribonuclease (e.g., RNase H). The template switch oligonucleotide may also be removed using the same or a separate approach, such as providing a template switch oligonucleotide having exo-sample nucleotides and contacting the exo-sample nucleotides with a cleavage agent (e.g., UDG when the exo-sample nucleotides are dU, RNase H when the exo-sample nucleotides are ribonucleotides, etc.) [ ] As such, attaching sequencing platform adapter constructs to the ends of the single product nucleic acid may be achieved in a directional manner. As shown, the sequencing platform adapter constructs to be attached to the ends of the single product nucleic acid have single-stranded overhangs that facilitate attachment (e.g., annealing and/or ligation) of the overhangs to the ends of the single product nucleic acid. Upon attachment of the sequencing platform adapter constructs to the ends of the single product nucleic acid, a nucleic acid species is generated that includes a nucleic acid corresponding to the template nucleic acid flanked by all of the desirable or necessary sequencing adapters for sequencing on a sequencing platform of interest” (emphasis added; see col. 21, line 52, to col. 22, line 8; and Fig. 3, esp. lower half).

It is noted that the presence of “dU” nucleotides in a template switch oligonucleotide followed by cleavage with UDG after template switch and extension (see Fig. 3 as taught by Betts et al. ‘136), would result in degradation of a template switch oligonucleotide via a cleavable site comprising a uracil as presented in Claims 6-8. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al. and Larson et al. (as explained above) by changing the template switch oligonucleotides (of Betts et al.) to include dU nucleotides followed by post-template switching and extension treatment with UDG as taught by Betts et al. ‘136, with the reasonable expectation of successfully changing the method to include the option of attaching sequencing platform adapter construct sequences as taught by Betts et al. ‘136 (Fig. 3, bottom) in place of PCR amplification to introduce such sequences (see Betts et al., Fig. 1, bottom) without surprising or unexpected results.  
An additional motivation for the modifications is provided by an artisan having ordinary skill recognizing that direct attachment of adaptor sequences to the cDNA products does not include the risk of errors introduce by a template dependent DNA polymerase activity, such as the risk of errors with use of PCR amplification to introduce the same adaptor sequences.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element (a dU containing template switch oligonucleotide of Betts et al. ‘136) for another (template switch oligonucleotide of Betts et al.) to obtain predictable results; and simple use of known techniques (of Betts et al. ‘136) to improve the similar method (of Betts et al.) in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 5/2 Reply (see pgs 7-11) have been fully considered with the totality of the record and are not persuasive. 
Regarding the first obviousness rejection above, Applicant first argues that Betts et al. teaches away from a combination with Larson et al. (see pg 8, 3rd full ¶).  More particularly, Applicant first refers to the “INTRODUCTION” section of Betts et al. on page 1 (and specifically ¶¶0003-0004 therein), which is not persuasive because Applicant appears to ignore that ¶0003 refers to a disadvantage “of ligation-based approaches for sequencing adapter addition” (emphasis added), which is distinct from the addition of an adaptor in the rejected claims and the basis of rejection.  For example, the addition in the first statement of rejection above is to an RNA molecule as “a target nucleic acid” of Claim 1, which molecule is not “for sequencing”.  
As for ¶0004, the “lack of directionality” disadvantage alleged by Applicant is not persuasive because the addition of a sequence to the 3’ end of a single-stranded RNA molecule does not have a “lack of directionality”.  Additionally, the argument is not persuasive because the first sentence of the “SUMMARY” section in ¶0005 states “[p]rovided are methods of adding adapters to nucleic acids” (emphasis added).  
Applicant also refers to ¶0082 of Betts et al. (see pgs 8-9, bridging ¶), which is not persuasive because (as best understood) it is based on ignoring that the above rejections are based on “utilizing a template RNA” as taught by Betts et al. and as encompassed by Claim 1.  Stated differently, and contrary to Applicant’s argument, the rejections are based upon following the teachings of Betts et al., including the use of a starting RNA molecule as a target nucleic acid to produce cDNA with an adaptor sequence at the end corresponding to the 3’ end of the starting RNA molecule as taught by Betts et al.  
Applicant next argues that “Betts specifically teaches away from the use of ligation based methods of adaptor addition” (see pg 9, 1st full ¶).  This is not persuasive because the rejections above are based on the express teaching of Betts et al. that “adding nucleotides to a precursor RNA include ligation-based strategies, where an RNA ligase (e.g., T4 RNA ligase) catalyzes the covalent joining of a defined sequence to an end (e.g., the 3' end) of the precursor RNA to produce the template RNA” (emphasis added; see pg 4, ¶0032).  Thus contrary to Applicant’s assertion, Betts et al. affirmatively teach use of ligation activity to add “a defined sequence” to the 3’ end of a precursor RNA molecule.  
On pages 9-11, Applicant argues that the rejections are based upon a modification that would impermissibly change the principle of operation of Betts et al.  More specifically, Applicant argues the following (see pg 9, last ¶):  

    PNG
    media_image5.png
    101
    508
    media_image5.png
    Greyscale

As best understood, the allegation that “[l]igating adaptors directly to [ ] a template RNA[ ] would make many of the elements of Betts methods obsolete” is based on ignoring the teachings of Betts et al., which include using an RNA ligase to covalently join “a defined sequence to an end (e.g. , the 3’ end) of the precursor RNA to produce the template RNA” (emphasis added; see pg 4, ¶0032).  
That “template RNA” is element 102 in Figure 1 as referenced by Applicant on page 10 of the Reply.  Additional evidence for element 102 as a post-ligation, “defined sequence”-containing, “template RNA” is provided by the teaching that the “first domain 110 of primer 108 is complementary to sequence 114 within template RNA 102” (underlining added; see pg 8, ¶0060 of Betts et al.).  
Applicant also argues that “if the adaptor was added directly to the template RNA then there would be no need for a first primer comprising an adaptor” (see pg 10, 1st full ¶).  This is not persuasive because it presupposes a requirement for Betts et al. to teach addition of “an adaptor” where no such requirement exists.  The facts of record include the teachings of Betts et al. to ligate “a defined sequence” to the 3’ end of a target RNA molecule.  Despite Applicant’s statements, Figure 1 of Betts et al. (including the lower portions thereof as Applicant references on pgs 10-11) presents no consistency to that teaching.  Additionally, and to the extent that Applicant's argument is based on Betts et al. (alone) not teaching ligation of an adaptor to a target RNA molecule, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally regarding Applicant’s allegations regarding the lower portion of Figure 1 and how Betts et al. teach adding “the remaining sequencing platform nucleic acid domains” (see pgs 10-11, bridging ¶), it would have been obvious to an artisan having ordinary skill that “a defined sequence” ligated to the 3’ end of a target RNA molecule could also be part of the “sequencing platform nucleic acid domains” such that the “second [5’] domain 112 includes sequencing platform adaptor construct” (see pg 8, ¶0060) to supplement domains added by ligation.  This would be directly analogous to the addition of elements C and D to supplement domains added by elements A and B.  The obviousness of stepwise addition of domains is supported by Applicant’s recognition that Betts et al. teach accumulation of “sequencing platform nucleic acid domains” (i.e. via addition of C to A and D to B in Figure 1).  It is further noted that Betts et al. also describe adding adapter constructs (see e.g. pg 1, ¶¶0007-0008 and Figs. 2-3) without stepwise addition as depicted in Figure 1.  
Regarding the second obviousness rejection above, Applicant repeats the arguments addressed above (see pg 11, bottom).  This is not persuasive for the reasons explained above.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635